 
Exhibit 10.1

 
 
Sichuan DAR Purchase and Processing Contract


Suining Yinfa DAR Industrial Co. Address 188 Xishan Road, Suining, Sichuan,
China, “Yinfa” for short Chengdu Derentang Pharmacy Company Medicine Branch
Address 4 Western Section 3, the First Ring Road, Chengdu, Sichuan, China
“Derentang” for short.
 
Yinfa and Derentang agree on the cooperation of purchase and processing of
Chinese herb Sichuan DAR (the raw material of Dahurian Angelica Root, or DAR,
produced in Suining, Sichuan, China, “Sichuan DAR” for short). Both parties
agree on the following items and to fulfill their obligations.


1.Contract term
18 April, 2007 to 31 July, 2012


2.Contract content
Derentang agrees to purchase Sichuan DAR from Yinfa annually in the execution
term of this contract, processing to Sichuan DAR Chinese medicine slices and
selling them both domestically and overseas; Derentang agrees to accept the
slice processing business entrusted by Yinfa and sell the slices in the
execution term of this contract.


3.Quality criteria of Sichuan DAR
The Sichuan DAR sold by Yinfa to Derentang shall be in consistence with the
definition of DAR quality criteria in Chinese Medicine Dictionary 2005 of
People’s Republic of China.


4.Purchase price of Sichuan DAR
Yinfa and Derentang agree that the settle price of Sichuan DAR shall be
negotiated annually and determined in Sichuan DAR Purchase Execution Agreement
annually signed by both parties. For any settle price occurs between April 18,
2007 to July 31, 2008 shall be determined by term 5-2 of this contract.
 
5. Sichuan DAR Purchase Quantity and Total Price
    5-1. Since 2008, Derentang shall deliver the order amount of the current
year to Yinfa before each April 20 in the contract term. Yinfa shall quote to
Derentang within 15 days after receiving the order. Both parties shall sign the
current-year Sichuan DAR Purchase Execution Agreement before May 20 each year.
    5-2. During the first executive year of the contract, April 18, 2007 to July
31, 2008, Derentang shall purchase Sichuan DAR from Yinfa for an amount of 250
tons. The place of delivery is Suining, Sichuan, China, the unit price is
RMB20/kilo. The total RMB5,000,000 shall be paid when product delivers to
Derentang.


6. Rights and liabilities of Derentang
    6-1. The processing of Sichuan DAR Chinese medicine slices by Derentang
shall be in consistence with the related regulations, criteria, and conditions
    6-2.Derentang can delegate the processing agency to a third person who shall
be qualified according to related regulations, criteria, and conditions.
 
1

--------------------------------------------------------------------------------




7.Rights and obligations of Yinfa
    7-1.Yinfa guarantees that Sichuan DAR shall be supplied to Derentang with
priority in the execution term of this contract
    7-2.After Derentang delivers the current-year order to Yinfa pursuant to the
contracted provision and signs annual Sichuan DAR Purchase Execution Agreement
with Yinfa each year, Yinfa shall not sell Sichuan DAR to other Chinese medicine
slice processing companies in China that year
    7-3.In any case of 7-3-1, 7-3-2 or 7-3-3, Yinfa shall not undertake the
obligation in 7-2;
    7-3-1. Derentang can not deliver to Yinfa the annual order of Sichuan DAR at
the contracted time
    7-3-2. Yinfa and Derentang can not sign the Sichuan DAR Purchase Execution
Agreement in the current year at the contracted time
    7-3-3.The Sichuan DAR order amount by Derentang in the current year or the
purchased amount is less than 250 tons in the Sichuan DAR Purchase Execution
Agreement signed with Yinfa in the current year.


8. Processing agency
    8-1.Derentang agrees to accept the processing agency business of Sichuan DAR
slices from Yinfa
    8-2. As for the processing agency business of Sichuan DAR slices of
YinfaôDerentang can delegate the agency to a third person
    8-3.The Processing Agency Agreement of Sichuan DAR Chinese Medicine Slices
signed by both parties acts as a benchmark for the details of the processing
agency business.


9. Contract guarantee and earnest money
    9-1.Derentang shall pay Yinfa RMB100, 000 as the contract guarantee within
ten days after signing this contract;
    9-2. Yinfa and Derentang agree to repay the contract guarantee in the manner
described in the following 9-2-1 or 9-2-2 or 9-2-3;
    9-2-1. Yinfa shall return the contract guarantee to Derentang before 1 July
of the last execution year of this contract
    9-2-2. The contract guarantee shall be used to offset for goods payment by
Derentang in the last execution year of this contract
    9-2-3. If Yinfa and Derentang negotiate to or would both like to terminate
this contract ahead of schedule, Yinfa shall return the contract guarantee to
Derentang within three days upon signing the termination agreement.


10. Confidentiality
    10-1. Yinfa and Derentang understand and admit that this agreement builds a
confidential relationship between the two, and all, written or oral or in other
manners, provided by the one side to the other is confidential in essence, such
as transactions, clients, finance, properties, operation manner, documents and
other temporarily provided information. And the above all are uniformly called
Confidential Information;
    10-2. Yinfa and Derentang agree that either party shall not provide
Confidential Information to others during or after the contracted period. And
the two parties further agree that they shall promote their employees and
distributors to obey this regulation.


11. Delivery of notice
    11-1. any notice, request, order or other information ruled in this contract
shall be delivered to the specific persons or the offered newest address, fax or
telephone numbers in the contract (unless notify the other different address,
fax or telephone numbers in written);
    11-2. the Information in 11-1 shall be regarded as fully delivered. When
checking the delivery and/or receipts, it should be fully evident the
information has been delivered to the receiver’s address, or the proper address
is contained on the envelope and it has been posted or delivered to the
receiver’s address, or the information has been delivered to the receiver
through telegraph, fax or telex. If through telex, it is regarded as properly
delivering when receiving the response signal from the receiver’s telex; if
through fax, it is regarded as properly delivering when receiving the successful
delivery report;
    11-3. any content in Article 10 shall not hinder delivering the information
or proving the delivery in any legally permissible way.


12. Others
    12-1.Other unpresented or complementary provisions shall be provided in the
complementary agreements signed by Yinfa and Derentang
    12-2.Any disputes due to this contract can be sued to Suining Intermediate
People’s Court
    12-3.This contract goes into effect upon the signatures of legal
representatives or the authorized persons of the two parties
    12-4.This contract is in four originals, two for Yinfa and two for
Derentang. The legal effects of the contract and its complementary agreements
are equal.
 
2

--------------------------------------------------------------------------------



 
Suining Yinfa DAR Industrial Co.
By:
Name:
Job title:




Chengdu Derentang Pharmacy Company Medicine Branch
By:
Name:
Job title:




Signed by Yinfa and Derentang on 18 April, 2007
 
3

--------------------------------------------------------------------------------

